DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 10/26/20:
Claims 1 - 16 are pending in the application.  

Response to Arguments

As this is the first action on the merits, no arguments have been presented.  


Allowable Subject Matter

Claims 1 - 16 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a composition comprising a siloxane prepolymer, an oil and the mechanical properties as claimed.  

The closest prior art of record is believed to be US 20100029802 to Mehrabi et al. hereinafter “Mehrabi”.  Mehrabi is directed to silicon containing biostable gels and processes for their preparation [0001]. These gels are useful for the repair of biomaterials, medical devices, articles, soft tissue implants and repair of orthopedic joints [0001].  

Mehrabi teaches at Example 2 the formation of a composition comprising silicone prepolymer (Ic) and a silicone polyol oil (PDMS = polydimethysiloxane). The structure of silicone prepolymer (Ic) is reproduced below.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Prepolymer (Ic) has free isocyanate groups, is capable of bonding tissue and cures with exposure to water due to the reactive isocyanate groups [0156]. The silicone oil polyol is a polydimethyl siloxane (PDMS) [0156]. The silicone prepolymer (Ic) satisfies the structural requirements for the formula of claim 2  as R4 = R5 = R6 = -N=C=0, R1 = R3 =R2 = methyl (Cl alkyl) and n = 3. Prepolymer (Ic) has three isocyanate groups and is capable of bonding tissue and curing in vivo when exposed to water. Mehrabi is silent as to the values of variables x and y , the compressive modulus and tensile modulus values as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAS										5/21/20


/PETER A SALAMON/Primary Examiner, Art Unit 1759